DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
A Preliminary Amendment, filed on 30 June 2020, canceled claims 1-10 and added new claims 11-35.  Claims 11-35 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-28, drawn to a composition comprising melphalan or a pharmaceutically acceptable salt thereof and a polyoxyethylene sorbitan fatty acid ester, wherein the ratio of melphalan to polyoxyethylene sorbitan fatty acid aster is from about 1:0.75 to about 1:20 w/w, and wherein the concentration of melphalan is from about 50 mg/ml to about 150 mg/ml.
Group II, claim(s) 29-35, drawn to a method of treating a patient in need of melphalan.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature is a composition comprising melphalan or a pharmaceutically acceptable salt thereof and a polyoxyethylene sorbitan fatty acid ester, wherein the ratio of melphalan to polyoxyethylene sorbitan fatty acid aster is from about 1:0.75 to about 1:20 w/w, and wherein the concentration of melphalan is from about 50 mg/ml to about 150 mg/ml.   
In the instant case, the identified common feature cannot be considered “special” in light of the teachings of the prior art.  Specifically, the composition comprising melphalan or a pharmaceutically acceptable salt thereof and a polyoxyethylene sorbitan fatty acid ester; wherein the ratio of melphalan to polyoxyethylene sorbitan fatty acid aster is from about 1:0.75 to about 1:20 w/w; and wherein the concentration of melphalan is from about 50 mg/ml to about 150 mg/ml, is obvious in light of the teachings of Neelakantan (US 2014/0005148 A1, cited in IDS filed 06/30/2020).  Specifically, Neelakantan discloses a stable liquid formulation of a nitrogen mustard selected from a group that includes melphalan (paragraph [0013]).  Neelakantan discloses that the nitrogen mustard (e.g. melphalan) is included at about 0.1% w/w to about 10% w/w of the formulation (e.g. about 1 mg/ml to about 100 mg/ml) (paragraph [0014]).  Neelakantan discloses that the formulation is stable and includes a non-aqueous liquid (paragraph [0015]).  Neelakantan discloses that the non-aqueous liquid includes a polyoxyethylene ether (paragraph [0016]).  Neelakantan discloses that the polyoxyethylene ether includes polysorbate-20 (Tween-20), polysorbate-40 (Tween-40), polysorbate-60 (Tween-60), and polysorbate-80 (Tween-80) (e.g. polyoxyethylene sorbitan fatty acid ester) (paragraph [0021]).  Neelakantan discloses that the non-aqueous liquid is present in the formulation in a range from about 45% w/w to about 98% w/w of the formulation (paragraph [0023]).  The ratio of the melphalan to the non-aqueous liquid including polysorbate-20 (Tween-20), polysorbate-40 (Tween-40), polysorbate-60 (Tween-60), and polysorbate-80 (Tween-80) (e.g. polyoxyethylene sorbitan fatty acid ester) in the composition of Neelakantan is calculated to be about 0.1% w/w to about 10% w/w : about 45% w/w to about 98% w/w (e.g. about .001:1 to about 1:4.5) which overlaps the range of “from about 1:0.75 to about 1:20 w/w” recited in claim 11.
Consequently, the inventions identified according to the claims in Groups I-II lack unity of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P. NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634